         Case 4:20-cv-00655-P Document 6 Filed 07/13/20          Page 1 of 2 PageID 31



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

HERMAN LEE HALL,                             §
             Petitioner,                     §
                                             §
v.                                           §       Civil Action No. 4:20-CV-655-P
                                             §
LORIE DAVIS, Director,                       §
Texas Department of Criminal Justice,        §
Correctional Institutions Division,          §
                      Respondent.            §

       ORDER PERMITTING PROCEEDING IN THE DISTRICT COURT
                            and
     ORDER TO SHOW CAUSE, NOTICE, AND INSTRUCTIONS TO PARTIES

(    )     The $5.00 filing fee has been tendered.

( X ) Petitioner’s Application to Proceed In Forma Pauperis is GRANTED (ECF No. 5).

       It is therefore ORDERED that the parties shall comply with the following directives
and the clerk of Court shall take the action indicated below:

       You will take notice that a “Petition For a Writ of Habeas Corpus by a Person in State
Custody,” numbered and styled as above, has been filed in this Court pursuant to the
provisions of 28 U.S.C. § 2254. Pleadings and briefs are required or permitted as follows:

       RESPONDENT’S ANSWER. Pursuant to Rule 4 of the Rules Governing Section 2254
Cases in the United States District Courts, Respondent is directed to file an answer to this petition
within 60 days of the date of this order, answering in accordance with Rule 5 of the Rules
Governing Section 2254 Cases in the United States District Courts. If Respondent believes the
petition is wholly barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity,
or the statute of limitations, he may file a preliminary answer asserting any such bar prior to
answering on the merits.

        REPLY. Pursuant to Rule 5(e) of the Rules Governing Section 2254 Cases, Petitioner may
file a reply within 30 days from the date of service of Respondent’s answer, motion, or other
pleading.

           BRIEFS. Briefs, as required or permitted by the provisions of this paragraph, should comply
    Case 4:20-cv-00655-P Document 6 Filed 07/13/20              Page 2 of 2 PageID 32



with the 25-page limitation under Local Rule 7.2(c) and should be submitted on letter size paper and
double spaced. Each argument with supporting citations advanced in the brief should clearly specify
the specific ground of the motion or numbered paragraph of the pleading it seeks to support or
oppose. Briefs are required or permitted as follows:

       1.      Respondent’s brief. Respondent may file such brief as he/she may deem appropriate.
       2.      Reply brief. A reply brief is not required. However, in any case in which Respondent
       has filed a brief, a reply brief limited to 10 pages may be filed by Petitioner, should he wish
       to do so, within a period of 30 days following service of Respondent’s brief. A reply must
       be limited to a reply to Respondent’s argument. Under no circumstances will any statement
       or argument set forth in a reply brief be considered as a part of the pleadings so as to advance
       new grounds for relief or to supplement any grounds or supporting facts set out in the
       petition.

       In every case a copy of the petition, pending motions, and any orders shall be served on the
Attorney General, counsel for the State of Texas, by electronic means.1 N.D. Tex. L. Civ. R. 5.1(e).
In every case a copy of any brief, pleading, motion or order shall be mailed to Petitioner, if pro se,
or served electronically on counsel for Petitioner. Id.

       SO ORDERED on this 13th day of July, 2020.




                                   Mark T. Pittman
                                   UNITED STATES DISTRICT JUDGE




       1
        Based upon communication with the Texas Attorney General’s Office, this Court will
not serve copies of the petition, attachments, pending motions, and orders upon Director
Davis. Instead, copies of the petition, attachments, pending motions and orders will be served
electronically upon the Texas Attorney General, counsel for the Director, and will be directed
to the attention of Edward Marshall, Chief, Criminal Appeals Division, Office of the
Attorney General of Texas, Austin, TX 78711-2548. See Fed. R. Civ. P. 5(b)(2)(E).

                                                  2
